f= a 4 FR pee
pes i a poe By )
OD Boe Pes Ele

IN THE UNITED STATES DISTRICT COURT MAR 0 3 2020
FOR THE DISTRICT OF MONTANA a US District Court
BILLINGS DIVISION ae itings

MOUNTAIN WEST FARM BUREAU Cause No. CV-19-72-BLG-SPW
MUTUAL INSURANCE COMPANY,

Plaintiff, ORDER OF DISMISSAL
WITH PREJUDICE
V.

TRAVIS STIMPSON,

Defendant.

 

 

Upon the parties’ Joint Stipulation for Dismissal with Prejudice (Doc. 14),
by and between their counsel of record,

IT IS HEREBY ORDERED that the above-captioned action is DISMISSED
WITH PREJUDICE, as fully and finally settled. Each party shall bear its own
costs and attorney’s fees.

DATED this me ay of March, 2020.

SUSAN P. WATTERS
United States District Judge
